Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of TNF-alpha as the elected cytokine species and cannabidiol as the elected cannabinoid species in the reply filed on 11/18/2022 is acknowledged. It is noted that at least one oil and a combination of surfactants are the elected carrier specie. However, there are no claims that are drawn to the specific oil and surfactants species. Since there are no claims drawn to the specific oil and surfactants species, the search is based solely on the broad genus of oil and surfactant. If Applicant amend the claims to recite specific oil and specific surfactant, Applicant need to further elect a specific oil species and a specific surfactant species. 
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claims status
Claims 1-20 are pending. Claims 9 and 10 are withdrawn. Claims 1-8 and 11-20 are examined in accordance to the elected TNF-alpha and cannabidiol. 



Priority
This application claims the benefit of United States Provisional Application Serial 
No. 63/001,450, filed on March 29, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (WO2020/018512A1) published on January 23, 2020.
Han teaches a method of using a nano-emulsion composition comprises a cannabinoid oil, a dietically acceptable carrier oil, a main surfactant, a co-surfactant and water and administering the nano-emulsion composition by inhalation, targeting systemic, parenteral, oral, intrathecal, intraarticular, nasal, ophthalmic and/or topical means to a subject. (See claim 45 and paragraph [0071]). Moreover, Han teaches the subject is an adult human subject. (See paragraph.) Han also teaches the cannabinoid may be Tetrahydrocannabinol (THC) or Cannabidiol (CBD), any other single cannabinoids or combinations thereof. (See paragraph [0032].) Han further teaches the cannabinoid concentration or dose can be 0.05 mg/g which is equivalent to 50 mg/kg. (See Table 3.) With respect to comparing the limitation of amount of CBD in the carrier claimed with an amount of CBD in an edible oil, the comparison recited in claims 15-17 would naturally flow from Han teaching of 50 mg/kg.  
Accordingly, with respect to the recitation of modulating cytokine levels of claim 1, which is further defined by the dependent claims 2-8, and 18-20. These citations simply express the intended result of a process step positively recited. The subject is described in the specification at paragraph [0029] as a the same as mammal that may benefit from the administration of a drug composition or method disclosed herein. Examples of subjects include humans. In other words, the subject of Han is considered a subject the will benefit from the administration of a drug composition or method. That means the subject of Han is interpreted to the same subject as claimed. Therefore, since Han teaches the same method step and the same subject, the intended result claimed is necessarily present. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed method is different from that taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628